DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are under examination.
	The CD filings comprising the sequence listing CRF were entered.
	The IDS statements filed 4/27/18 and 1/23/19 have been entered and considered.
	The sequence listing filings have been entered.
	The preliminary amendment filed 7/30/18 has been entered.
	Applicant’s claim to priority to a provisional US application is acknowledged.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	Additionally in the specification, the unusual symbols used to describe certain terms are not properly aligned or discernible, see at least page 12.  This must be corrected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: all limitations in claims 1, 2, 4, 5 and 6. Details discussed below.  The “computing device with a graphical user interface” is the generic placeholder in claim 1, 2, and 4.  The “computer-executable instructions” in claim 5 are the generic placeholder in that claim.  And “the computer-readable program code including instructions” is the generic placeholder in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 USC 112(b) or 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
In claim 1, Claim limitation “a computing device with a graphical user interface; determining a dataset of files…by obtaining…data from a patient and storing said data…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the step of determining is the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 1 fails to set forth and particularly claim each step required to be performed to achieve the goals of “obtaining genomic aberration and other omics data from a patient…” The specification using a computer to obtain the information from a patient.  Particularly in view of the indefiniteness of the term “other omics data” which has no limiting definition, and could comprise nearly any information.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
In claim 1, Claim limitation “a computing device with a graphical user interface;… determining selection criteria based on the patient dataset” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the step of determining is the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 1 fails to set forth and particularly claim each step, structure or algorithm required to be performed to achieve the goals of “determining selection criteria based on the patient dataset” The specification fails to provide particularly linked structures, algorithm or step-by-step procedures for performing this limitation.  One of skill would not be apprised as to the metes and bounds intended to fall within this information.  Particularly in view of the indefiniteness of the term “selection criteria” which has no limiting definition, and no basis for the selection is provided in the claim.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
In claim 1, Claim limitation “a computing device with a graphical user interface;… selecting a cohort of samples based on user-defined demographic and phenotypic criteria from a extracting said cohort genomic aberration and omics data for comparison with the patient of interest based on said demographic and phenotype criteria and inputting said cohort genomic aberration and omics data, by a user interface, onto a processor configured to receive said cohort genomic aberration and omics data;” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the step of selecting, inputting and extracting are the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 1 fails to set forth and particularly claim each step, structure or algorithm required to be performed to achieve the goals of “selection a cohort of samples based on…inputting said demographic and phenotype criteria…extracting said cohort genomic aberration and omics data for comparison…” The specification fails to provide particularly linked structures, algorithm or step-by-step procedures for performing these limitations.  One of skill would not be apprised as to the metes and bounds of the information intended to fall within the limits of the claims.  Particularly in view of the indefiniteness of the term “demographic and phenotypic criteria” “cohort genomic aberration and omics data” “for comparison with patient data” each of which has no limiting definition.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
In claim 1, Claim limitation “a computing device with a graphical user interface;… annotating said patient-specific genomic aberration and omics data in a first layer of said multilayered format, using internal/external knowledge bases, which include information such as filtering said patient-specific genomic aberrations and omics data based on user-defined criteria, such as chromosome regions, genes and variant type/function/impact/population allele frequency;” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the step of annotating and filtering are the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 1 fails to set forth and particularly claim each step, structure or algorithm required to be performed to achieve the goals of “annotating…using internal/external knowledge bases” and “filtering…based on user defined criteria…”  The specification fails to provide particularly linked structures, algorithm or step-by-step procedures for performing these limitations.  One of skill would not be apprised as to what the annotations should comprise, and where to place the annotations in the computer-stored data or GUI.  Particularly in view of the indefiniteness of the term “genomic aberration and omics data” “internal/external knowledge bases” “user defined criteria, such as…” each of which has no limiting definition.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
In claim 1, Claim limitation “a computing device with a graphical user interface;… and displaying said patient-specific genomic aberration and omics data in said interactive multi-level format, wherein said multilayer format comprises; said first layer, said first layer comprising an interactive chromosomal view that summarizes all the clinically relevant or actionable genomic aberrations of said patient by marking them on the genome coordinates, including known drug summary of a graphic format completely lacking in details as to how any coding creates such a structure, to perform the required method steps.  The specification fails to provide particularly linked structures, code, 
In claim 2, Claim limitation “a computing device with a graphical user interface” from claim 1 from which claim 2 depends and “wherein the multilayered format is a circular or linear multilayered format” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the circularization or linear display is the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 2 fails to set forth and particularly claim each step, structure or algorithm required to be performed to achieve the goals of the switchable or different display formats.  The specification fails to provide particularly linked structures, algorithm or 
In claim 4, Claim limitation “a computing device with a graphical user interface” from claim 1 from which claim 4 depends and “second layer further comprises additional data tracks to add more details, such as methylation, chromatin immunoprecipitation sequencing and assay data which may improve the functional view of genomic aberrations” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the step of adding further data which “may improve the functional view” is the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 4 fails to set forth and particularly claim each step, structure or algorithm required to be performed to achieve the goals of “improving the functional view”  The specification fails to provide particularly linked structures, algorithm or step-by-step procedures for performing these limitations.  One of skill would not be apprised as to what the additional tracks should comprise, and how to use this data to improve a view of an aberration.  Particularly in view of the indefiniteness of the term “genomic aberration” “improve the functional view” “additional data tracks to add more detail such as…” each of which has no limiting definition.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  

In claim 6, Claim limitation “computer-readable code… including instructions…[all the same steps as claim 1]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The computing device with the GUI is the generic placeholder, and the entirety of the method as described in claim 1 is the specialized function lacking structural or algorithmic steps by which this step is to be achieved.  Claim 6 fails to set forth and particularly claim each program code, step, structure or algorithm required to be performed to achieve the goals of the claim. The specification fails to provide particularly linked structures, codes, algorithm or step-
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 1-6 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
As cited above, each of the listed limitations of claims 1- 6 are not adequately described in the specification such that one could reasonably convey that the inventors had possession of the claimed invention.  The claims are written in results based language without any specificity as to how Applicant intends to achieve the functions.  The prior art of Topol, Brewerton, Schroeder, Chen, Juan and Fiume (cited below in art rejections) all provide detailed information or detailed citations as to the computing architecture and how each layer or type of information is to be connected, and how the various interactive features are coded.  See, particularly, the disclosure of Fiume and the particular computer architecture discussions and the notes on structural programming issues and programing disclosures.  See also Ding, Heinzel and Gowron Applicant obtains or intends to obtain those results.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  The metes and bounds of the phrase “genomic aberration and other omics data” are unclear at their every recitation in claims 1-6.  The claims fail to particularly point out exactly what this limitation should encompass, and one of skill would not be able to determine the boundaries of what applicant intended to claim.  “other omics data” could be construed to encompass nearly any data of the patient, as “omics” is a suffix attached to a type or class of data, and is not specifically defined on its own (i.e. proteomics, metabolomics, methylomics, transcriptomics, genomics).  
	The metes and bounds of the term “selection criteria based on patient data”  in claims 1 and 6 are unclear.  The nature of the selection is not set forth in the claim, so one of skill would not be able to identify criteria or data which would meet the selection.  This equally applies to the selection of a cohort of samples based on “user-defined demographic and phenotypic 
	The metes and bounds of the term “annotating…in a first layer of said multilayered format using internal/external knowledge bases which include information such as…” in claims 1 and 6 are unclear.  It is unclear if the patient data record is being annotated, or the display layer is being annotated, and it is unclear what text makes up the annotation itself.  It is unclear if patient mutations are being annotated, or whether reference mutations are being added, etc. The limitation to the knowledge bases merely describes those knowledge bases, and is not a limitation as to what actual annotations are applied to the patient data record in the database or the displayed layer.  One of skill would not be apprised as to how to annotate the desired unspecified limitations to either, nor would they be apprised of the information desired to be the annotation.
Regarding claims 1-6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This applies at every recitation of this phrase throughout the claims.
	The metes and bounds of the term “variant type/function/impact/population allele frequency” in claims 1 and 6 are unclear.  It is unclear if this is intended to be a type of calculation (i.e dividing a score of variant type by a score of function divided by a score of impact, divided by a population frequency), or is a listing of different characteristics of a variant.  The Examiner believes it is a listing of various characteristics, but the term is not so limited.  
all the clinically relevant or actionable genomic aberrations” could comprise.  The nature of the clinical relevance is not set forth, nor is the nature of the “action” of “actionable”.  The indefiniteness of the genomic aberrations recitations has been provided previously. The metes and bounds of “known drug responses associated with a particular mutation/gene” are unclear.  It is unclear if the phrase is intended to relate known responses of the patient to a drug, or some indication that a gene mutation is linked to a future or possible difference in drug metabolism, or whether a change in a gene is known to invoke some other response to a drug (an increase or decrease in sensitivity, etc).  
	The metes and bounds of the term “with their expression levels in color” in claims 1 and 6 are unclear.  Expression levels of genes are not a static element, and are usually associated with a time point or other comparative reference.  Knowledge of their random expression with no other qualifying information would not seem to provide any useful benefit.  One of skill would require further information such as reference information, or time point information, or other comparative basis information to make this limitation informative.  This also applies to the “gene/exon expression” and “exon/gene expression” later in the claim.  Applicant is requested to choose a single expression for clarity, and not flip gene/exon to exon/gene unless there is some clear difference in meaning.  Currently they appear to be the same.
Regarding claims 1-6, the phrase "the 3D protein structure (ribbon plot)" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the only the ribbon plot is intended to be displayed in the third level, or whether it is merely representative of possible 3D structures which could be displayed.
The metes and bounds of the phrase “with mutations marked and including general information about said gene” in claims 1 and 6 are unclear.  It is unclear if the mutations those of the patient, or of all known mutations, or only mutations which might affect a gene.  It is further unclear what the metes and bounds of the “general information” about a gene is intended to encompass.  This has no limited definition, and one of skill would not be apprised as to what applicant intends to fall within the term “general information about said gene”.
	Claims 5 and 6 are indefinite in the same places as claim 1.
	The metes and bounds of claim 3 are unclear.  This limitation appears to add all the steps of genomic and omics data sampling at its most generic level.  It is unclear what the read alignments should be compared to, specifically, and what the variants and gene expressions are to be compared to.  As above, a change is only relevant when it has something to be compared against.  A change in a gene sequence in the steps as provided may well be sequencing error, or RT error, alignment error etc.  This claim appears to encompass several branches of bioinformatics without any specificity as to the steps applicant intends to encompass within the claims.
	The metes and bounds of claim 4 are unclear.  It is entirely unclear how to “improve the functional view of genomic aberrations” by adding the listed data.  There would appear to be a need for additional steps of applying the additional data to the presented layered information in a way that “functional views” are possibly “improved” but as to how that is to be achieved, the claims and the specification are silent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to methods of summarizing data, computer systems and computer program products.
With respect to step  (2A)(1) The claims are directed to an abstract idea of presenting genetic aberration data and other omics data of a patient, in a multilayered format. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include 
	Mental processes recited in claim 1 include:
“determining selection criteria based on the patient dataset” (mental process of organizing and selecting data or parameters)
“selecting a cohort of samples based on user-defined demographic and phenotypic criteria” (mental process of selecting samples based on the presence of certain parameters)
“extracting cohort genomic aberration and omics data for comparison” (mental process of selecting data meeting certain requirements)
“annotating said patient-specific genomic aberration and omics data” (mental step of adding parameters or data to a data record)
“summarizing all clinically relevant or actionable genomic aberration aberrations…by marking them on the genome coordinates…comprising an ideogram view where the chromosome are arranged in a circular…or schematic format…multiple genes are displayed with their expression levels in color… depicting the structure and functional blocks within a gene…displaying the molecular sequence and its detailed annotations…” (a mental process of drawing figures depicting certain data elements).
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “obtaining genomic aberration and other omics data from a patient” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 1 also recites the additional non-abstract element of  “a computing device with a graphical user interface (GUI)”.
	The claims do not describe any specific computational steps by which the “computing device” or the GUI performs or carries out the abstract idea, nor do they provide any details of how specific structures of the GUI are used to implement these functions.  The GUI is a tool used to present information in an aesthetically pleasing manner.  The claim does not provide any improvements to the GUI programming structure itself, nor now the data recited is to particularly interact within the GUI.  No structure or particular function is disclosed within the claim to provide the “interactive” limitation any difference from routine GUI interactions. One could use pen and paper, or routine computing environments to draw out multi-layered displays, such as 
	Claim 1 does not recite an additional limitation practically applying the final multilayered display summary in a real-world context, or for any specific practical application. Merely providing a summary of patient data is not sufficient.
	To integrate a judicial exception into a practical application, the additional limitations must be specifically identified, and not merely instructions to apply the judicial exception.  The limitations in addition must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 2-5 have been analyzed.  Dependent claims 2-5 are directed to further abstract limitations.  Further abstract limitations cannot provide a practical application for a judicial exception, as they are a part of that exception.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Brewerton, Fiume, Juan and Schroeder each provide steps of obtaining patient specific genomic aberration and omics data, in detail.  This data gathering element is routine, well understood and conventional in the art of human genome analysis and bioinformatics.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Brewerton, Schroeder, Juan and Fiume each provide computing elements and GUI meeting the limitations of the claims for the same purpose of summarizing patient genome related information in a multilayered format.  These computing elements are routine, well understood and conventional in the art of bioinformatics, and graphical user interfaces used to display genomic or omics data.  The computing elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Topol (2014).
Topol, E. J. (March 27, 2014) Individualized medicine from Prewomb to tomb. Cell 157 p241-253.
Claim 1 sets forth a method of “summarizing and presenting patient-specific multi-omic data in a multilayered format” where patient genomic/ omic data is obtained, and input to a database. A “cohort” of reference samples is selected, and associated data is similarly extracted and saved to a database.  A multi-layered interactive GUI is created with a first layer for patient-
With respect to claim 1, Topol provides a method of summarizing patient-specific data and omics data in a multilayered format.  The Human GIS is a google based geographic information system which has been applied to a human being (Fig 1). Fig 1 is a basic multilayered figure showing layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as medical imaging data, social data and physical representations.  Topol discloses genome, whole genome, and exome sequencing of patient samples (blood or tissue) at pages 2-4.  Figure 2 represents a multi-part, multilayered interactive display of that information.  Cohorts or standards or references are discussed and displayed. The elements of Fig 2 meet the limitations of layers 1, and its sublayers, as well as layer 2 and certain elements of layers 3 and 4.  Drug response is discussed at pages 8-10 in the discussion of cancer, pharmacogenomics, etc.. Figure 2 also meets claim 2, as it provides circular and/or linear information.  The upper plot comprises chromosomal information, chromosomal ideogram, genomic data, indels, SV duplications, gene expression information in color, protein expression information, heteroallelic SNV and RNA edits.  The lower plot comprises information from ChIP-Seq, TRAP, RNA-Seq, HiC, Immuno-Seq, Methyl-Seq, and Exome-Seq experimental data.  
Topol meets claim 3 extensively at pages 6-7, and Fig 3, discussing many types of samples to be collected, and pages 1-5 as to the processes to be applied such as fetal or neonatal sequencing, normal tissues versus cancer tissues, laboratory data, physical data, et al.
Claims 5-6 are met by the disclosure of Topol throughout wherein the computer programs and systems are described.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (2012).
Chen, R. et al. (2012) Personal Omics profiling reveals dynamic molecular and medical phenotypes. Cell 148, p1293-1307.
Chen provides a method of summarizing patient-specific data and omics data in a multilayered format.  The iPOP tool is an interactive integrative personal omics profile, which combines genomic, transcriptomic, proteomic, metabolomics, and autoantibody profiles from a single individual over a 14 month period. Fig 1 is a multilayered figure showing layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as time course data.  Cohorts or standards or references are discussed and displayed. Chen discloses genome, whole genome, and exome sequencing of patient samples (blood or tissue) at pages 2-4.  The interactive elements of Fig 1 meet the limitations of layers 1, and its sublayers, as well as layer 2 and certain elements of layers 3 and 4.  Drug response is discussed in Figure 2 medical findings, and at pages 5-6. Figure 1 also meets claim 2, as it provides circular and/or linear 
Chen meets claim 3 extensively at pages 1-3 discussing types of samples to be collected, and pages 1-4 as to the processes to be applied such as whole genome sequencing, or gene expression data, or laboratory data.
Claims 5-6 are met by the disclosure of Chen throughout wherein the computer programs and systems are described.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Brewerton et al  (2014).
Brewerton et al. US 2017/0132357 A1, May 11, 2017, (having priority to at least 11/2016) platform for visual synthesis of genomic microbiome and metabolome data.
With respect to claim 1, Brewerton provides a method of summarizing patient-specific data and omics data in a multilayered format.  The G knowledgebase is shown as element 102, 
 The “visual synthesis application” of Brewerton comprises “individual summaries (summarizing age, gender, ethnicity, primary diagnosis, etc.) The summaries also comprise, for example, gene variant summaries (summarizing clinical significance, gene name, HGVS nomenclature, rs ID, zygosity, functional effect, protein change, OMIM ID, variant type, allele frequency, etc.). The summaries also comprise, for example, microbiome summaries (summarizing microbial abundance for specific phyla, genera, or species of microbes). The summaries also comprise, for example, metabolome summaries (summarizing specific metabolites or categories of metabolites and associated ranges or levels).” [0148].  
“The visual synthesis comprises an interface for browsing genomic data, microbiomic data, metabolomic data, and metadata returned by a query…each of the genomic data, microbiomic data, metabolomic data, and metadata are accessible via a tab in the visualization interface... the visual synthesis also comprises a summary and an analysis tool, which are also accessible via a tabs in the visualization interface…the visual synthesis comprises an interface 
“FIGS. 33-38 depict a visual synthesis application including interactive tabs providing access to summaries of genome, microbiome, metabolome, and metadata information resulting from a query by phenotype (primary diagnosis of ulcerative colitis or Crohn's disease) as well as a summary and an analysis tool. … a query by phenotype (a particular primary diagnosis) yields a summary of individuals with 22,086,329 and 55,450 associated gene variants, respectively. The genomic data comprises a list of variants and, for each variant includes, chromosome 3302 and 3402, position 3304 and 3404, clinical significance 3306 and 3406, gene 3308 and 3408, HGVS nomenclature 3310 and 3410, rs ID 3312 and 3412, functional effect 3314 and 3414, protein change 3316 and 3416, CADD 3318 and 3418, allele frequency 3320 and 3420, a number of samples 3322 and 3422, clinical annotations, and an annotation summary. FIGS. 35-38 depict a genome summary of a similar query by phenotype yielding 376 gene variants, wherein ClinVar clinical annotation information 3502, 3602, and 3702 is displayed for a selected gene variant as well as an annotation summary and sample data 3802 (e.g., sample ID 3804 and age 3806, ethnicity 3808, gender 3810, primary diagnosis 3812, height 3814, weight 3816, and BMI 3818 of individual) for 79 relevant samples.” [0151]

“…the visual synthesis comprises a lineage viewer tool. See, e.g., FIGS. 70 and 71. …  a lineage viewer tool 7002 and 7102 includes an autosomal ancestry map 7004 and 7104 and quantitative autosomal ancestry region scores 7006 and 7106. …tool includes a maternal lineage history map 7008 and 7108 and a paternal lineage history map 7010 and 7110. FIG. 72 shows …a user interface for a biologic information visual synthesis application;” [0163]
 Brewer meets claim 3 extensively at [0098-0125], discussing many types of samples to be collected and processed.
Claims 5-6 are met by the disclosure of Brewerton throughout wherein the computer programs and systems are described, and specifically at Figures 83-98 and their specific descriptions in [Visual synthesis application 0147-0163, Data ingress 0164-0181 and digital processing service 0184-0200].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topol in view of Fiume (2015), Schroeder (2013) and Juan (2014).
Topol, E. J. (March 27, 2014) Individualized medicine from Prewomb to tomb. Cell 157 p241-253.
Fiume (2015) System for interpretation for personal genomes. PhD thesis, University of Toronto, 84 pages, PTO-1449.
Schroeder (2013) visualizing multidimensional cancer genomics data. Genome Medicine, vol 5 p9, PTO-1449.
Juan et al. (2014) the personal genome browser: visualizing functions of genetic variants. Nucleic Acids Research, vol 42, W192-197. PTO-1449
Claim 1 sets forth a method of “summarizing and presenting patient-specific multi-omics data in a multilayered format” where patient genomic/ omics data is obtained, and input to a possible implementations, possible data to include based on undefined criteria.  This rejection is intended to address some of the “such as” limitations.
Topol provides a method of summarizing patient-specific data and omics data in a multilayered format.  The Human GIS is a google based geographic information system which has been applied to a human being (Fig 1). Fig 1 is a basic multilayered figure showing layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as medical imaging data, social data and physical representations.  Topol discloses genome, whole genome, and exome sequencing of patient samples (blood or tissue) at pages 2-4.  Figure 2 is a multi-part, multilayered display of that information.  Cohorts or standards or references are discussed and displayed. The elements of Fig 2 meet the limitations of layers 1, and its sublayers, as well as layer 2 and certain elements of layers 3 and 4.  Drug response is discussed at pages 8-10 in the discussion of cancer, pharmacogenomics, etc.. Figure 2 also meets claim 2, as it provides circular and/or linear information.  The upper plot comprises chromosomal information, 
Topol does not necessarily speak in depth to a single program linking all the disclosed functions.  In the same field of genome browsing and personal genome analysis, Fiume provides a personal genome browser system and the coded plugins required to perform the steps listed in claim 1 and the display of claim 1.  Fiume provides the system structure of Savant, and MedSavant for the interpretation of high throughput sequence analysis of patient samples.  Section 1 of Fiume provides background on genomics and sample processing.  Section 2 of Fiume provides the information visualization tool of Savant, including programming, files, formatting, datasources, architecture, user interface, et al. Section 3 sets forth the implementation of Savant for medically or clinically relevant data: MedSavant.  Fiume similarly provides the systems structure, programming and architecture for this program. The programs of Fiume are multilayered multi-omics graphical user interfaces meeting the limitations of the claims, as shown in figures 1.12, 1.13. Figures 2.1-2.17 and Table 2.1 show genome browsers of the art, including multilayered options. Figures 2.18-2.38 progressively disclose the layers of the Savant browser system.  The paper provided by Applicant ends at figure 2.43, and completely omits 
Topol does not necessarily discuss somatic variations in depth, or copy number variations in depth, in combination with epigenetic changes and gene expression changes.  Topol does not necessarily explain cohort selection.  Schroeder et al., in the same field of genome browsers and presentation of patient-specific genetic data, provides methods and systems for presenting patient specific data in a multilayered format.  Schroeder follows four case studies of specific oncogenetics related questions and the interactive genome browsers best suited.  Table 1 of Schroeder is a listing of the state of the art of genome browsers as of 2013.  Layers of genetic information which are disclosed include genomic coordinates, heatmaps, genetic networks, regulome representations, etc.  Figures 1, 2 and 3 represent multilayered genome browser graphical user interfaces, and snapshots of substructure elements such as heatmaps, mutation lists, gene expression data, et al. Selection of appropriate references, cohorts, and other information is discussed at pages 9-10, and throughout. 
Topol does not necessarily speak in depth to identifying protein effects of genetic variations. In the same field of endeavor, Juan discloses a personal genome browser (PGB) which specifically can visualize the effect of mutations (aberrations) on encoded proteins, or other aspects of protein function or expression.  PGB takes personal genome information, allows annotation of that information and visualization of variants in real time in a user-friendly manner.  The design and implementation of PBG is disclosed beginning at page 2, and includes Figure 1, Figure 2, and supplemental data.  PGB highlights potential protein variants using its own method VEP (variant effect predictor), or SIFT/PolyPhen2 scores. PGB users can consult knowledge bases such as offline computational predictions or database queries of gene-related 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Topol, Fiume, Schroeder and Juan, the Examiner concludes that known work in the same field of endeavor may prompt variations.  The problem addressed by applicant - the need to provide a interactive summary of genomic, and multi-omics patient data in a multilayered format was closely analogous to the personal genome browsers of Topol, Fiume, Schroeder and Juan.  Each is slightly different in the enormity and specificity of the data to be incorporated, however each provides the basic multilayered graphical user interface of the claims to present the same patient-specific data. Thus, an artisan in the bioinformatics area would have recognized the similar problem and the known solutions of the prior art (Topol, Fiume, Schroeder, and Juan) and it would have been well within the ordinary skill level to both create the graphical user interface, and to select the data to be incorporated at each level, as well as to link all the levels together in an interactive format. 
The Court held that "[t]be gap between the prior art and respondent's system is simply not so great as to render the system nonobvious to one reasonably skilled in the art."

Claims 5-6 are met by the disclosure of Topol throughout wherein the computer programs and systems are described. Fiume, Schroeder and Juan similarly disclose the programs and system architectures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pak, Theodore Robinson, (4/27/17) multiscale analysis of infectious diseases: integrating omics and clinical informatics data into patient care.  PhD thesis, Icahn School of Medicine at Mount Sini. P 1-235. This thesis was published 4/27/2017, the same day as the provisional filing of this application. 
These references disclose similar, or cumulative genomic or multi-omic browsers:
Ding, H D. (2016) visualization and integrative analysis of cancer multi-omics data. PhD thesis, The Ohio State University. P1-150.
Gowron et al. (2016) MINERVA- a platform for visualization and curation of molecular interaction networks. Systems Biology and Applications vol 2, pages 1-6.
Ali Moni (2015) How to build personalized multi-omics comorbidity profiles. Frontiers in cell and developmental biology volume 3 article 28 p 1-19.

Merelli et al. Integrating multi-omic features exploiting chromosome conformation capture data. Frontiers in genetics vol 6 article 40, pages 1-11.
Coman et al. (2016) simultaneous metabolite, protein, lipid extraction (SIMPLEX): a combinatorial multimolecular omics approach for systems biology. Molecular and cellular proteomics vol 15, no 4 p 1-14.
Tordini et al. (2016) the genome conformation as an integrator of multi-omic data: the example of damage spreading in cancer. Frontiers in genetics, vol 7 article 194, p1-17.
Eichner et al. (2014) integrated enrichment analysis and pathway centered visualization of metabolomics, proteomics, transcriptomics and genomics data by using the InCroMAP software. Journal of Chromatography B vol 866 p 77-82.
These references disclose certain computer subprograms, or computer programs related to patient genome management or bioinformatics:
	Liu et al. (2015) IBS: an illustrator for the presentation and visualization of biological sequences. Bioinformatics vol 31 no 20 p 3359-3361.
	Zhu et al. (2015) Empowering biologists with multi-omics data: colorectal cancer as a paradigm. Bioinformatics fol 31 no 9 1436-1443.
	Uchiyama et al. (2015) FuncTree: functional analysis and visualization for large-scale omics data.  PLOS ONE e0126967 p1-19.

Yugi, et al. (2016) Trans-omics: how to reconstruct biochemical networks across multiple OMICS layers. Trends in biotechnology vol 34 no 4 p 276-290.
	Villaveces et al. (2015) Tools for visualization and analysis of molecular networks, pathways and omics data. Advances and applications in bioinformatics and chemistry. Vol 8 p11-22.
	Qiao et al. (2014) SubCloneSeeker: a computational framework for reconstructing tumor clone structure for cancer variant interpretation and prioritization. Genome Biology vol 15 p443. 
	The following are representative US patent or US PGPub disclosures of personal genomic browsers and multilayered omics browsers.
	Davies US 2003/0046114 A1 (March 2003) System, method and apparatus for storing, retrieving, and integrating clinical, diagnostic, genomic and therapeutic data.
	Loraine et al. US 2003/0100995 A1 (May, 2003) Method, system and computer software for variant information via web portal.
	Kuchinsky et al. (US 2003/0218634 A1 (November, 2003) system and methods for visualizing diverse biological relationships.
	Avinash et al. (US 2004/0122787 A1) (2004) enhanced computer assisted medical data processing system and method.
	Yakhini et al. (US 2004/0241730 A1) (December, 2004) visualizing expression data on chromosomal graphic schemes.

	Stambaugh (US 2008/0104531 A1) (May, 2008) spatial organization and display of enterprise operational integration information.
	Schilling (US 7,856,317 B2) (December 2010) systems and methods for constructing genomic based phenotypic models.
	Dowds et al (US 2011/0257896 A1) (October, 2011) differential filtering of genetic data.
	Kuperschmidt et al. US 8,275,737 B2 (Sept 2012) system and method for scientific information knowledge management.
	Madhavan et al. US 2014/0330583 A1 (November, 2014) systems medicine platform for personalized oncology.
	Glynias et al. (US 2015/0073719 A1) (March, 2015) computer based systems and methods for analyzing genomes based on discrete data structures corresponding to genetic variants therein.
	McGill (US 2015/0268764 A1) (September, 2015) systems and methods for modeling.
	Pham et al. (US 2016/0048633 A1) (February, 2016) systems and methods for genomic variant annotation.
	Van Rooyen et al. US 2016/0180019 A1 (June 2016) bioinformatics systems, apparatuses and methods executed on an integrated circuit processing platform.
	Caprioli et al. US 2017/0082606 A1 (March, 2017) high-throughput multi0omics approach to determine and validate de novo global mechanisms of action for drugs and toxins. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631